Citation Nr: 0727752	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  04-09 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include as secondary to a service-connected 
left knee disability.  

2.  Entitlement to service connection for a cervical spine 
disability, to include as secondary to a service-connected 
left knee disability.  

3.  Entitlement to a disability rating in excess of 10 
percent for patellofemoral pain syndrome, status post-
operative, with degenerative changes of the left knee.  

4.  Entitlement to a disability rating in excess of 10 
percent for medial and lateral laxity of the left knee.  

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1978 to January 
1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for a low 
back disability, and a disability rating in excess of 10 
percent for patellofemoral pain syndrome of the left knee.  
The veteran subsequently initiated and perfected appeals of 
these determinations.  In April 2007, the veteran testified 
before the undersigned Veterans Law Judge, seated at the RO.  

In a February 2004 Decision Review Officer decision, the 
veteran was awarded a separate compensable rating of 10 
percent for laxity of the left knee.  As this award derives 
from an issue perfected for appellate review, this issue is 
considered part of the veteran's pending appeal.  The Board 
also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that a rating decision 
issued subsequent to a notice of disagreement which grants 
less than the maximum available rating does not "abrogate 
the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Consequently, these matters remain in appellate 
status.  

This matter also arises from a December 2004 rating decision 
which denied the veteran service connection for a cervical 
spine disability, and a TDIU.  As the veteran filed a timely 
notice of disagreement regarding these determinations, an 
appeal before the Board has been initiated.  These issues are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  Competent evidence of the onset of a chronic low back 
disability during active military service has not been 
presented; nor may such a disability be presumed to have been 
incurred therein.  

2.  Competent evidence of a low back disability due to, the 
result of, or otherwise aggravated by, a service-connected 
left knee disability has not been presented.  

3.  The veteran's patellofemoral pain syndrome of the left 
knee, status post-operative, with degenerative changes, 
results in flexion limited to 90 degrees, and extension to 0 
degrees.  

4.  The veteran's patellofemoral pain syndrome of the left 
knee, status post-operative, with degenerative changes, 
results in moderate lateral and medial instability.  


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by active service nor is it proximately due to, the result 
of, or aggravated by a service-connected left knee 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.310(a) (2006).

2.  An evaluation in excess of 10 percent for the veteran's 
service-connected patellofemoral pain syndrome of the left 
knee, status post-operative, with degenerative changes, is 
denied.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 
5256-63 (2007).

3.  An evaluation of 20 percent for the veteran's service-
connected lateral and medial instability due to 
patellofemoral pain syndrome of the left knee, status post-
operative, with degenerative changes, is warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5257 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

Prior to the initial adjudication of the claimant's claims, 
letters dated in July and August 2003 fully satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The claimant was 
aware that it was ultimately the claimant's responsibility to 
give VA any evidence pertaining to the claims.  The July and 
August 2003 letters informed the claimant that additional 
information or evidence was needed to support the claims and 
asked the claimant to send the information or evidence to VA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  The claimant was also afforded several VA 
examinations, most recently in January 2007.  38 C.F.R. 
§ 3.159(c)(4) (2006).  The records satisfy 38 C.F.R. § 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected left knee 
disabilities since the claimant was last examined.  38 C.F.R. 
§ 3.327(a) (2006).  The duty to assist does not require that 
a claim be remanded solely because of the passage of time 
since an otherwise adequate VA examination was conducted.  
See VAOPGCPREC 11-95.  The January 2007 VA examination report 
is thorough and supported by VA outpatient treatment records.  
The examination in this case is adequate upon which to base a 
decision 

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

I. Service connection - Low back disability

The veteran seeks service connection for a disability of the 
low back.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  Service 
connection may also be awarded for certain disabilities, such 
as arthritis, which manifest to a compensable degree within a 
statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 
1113, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2006).  Service connection may be awarded for any 
disability which is due to or the result of, or is otherwise 
aggravated by, a service-connected disability.  38 C.F.R. 
§ 3.310 (2006); Allen v. Brown, 7 Vet. App. 439 (1995).  As 
with any claim, when there is an approximate balance of 
positive and negative evidence regarding any matter material 
to the claim, the claimant shall be given the benefit of the 
doubt.  38 U.S.C.A. § 5107 (West 2002).  

The Board observes that 38 C.F.R. § 3.310, the regulation 
concerning secondary service connection, was amended 
effective October 10, 2006.  See 71 Fed. Reg. 2744-47, (Sept. 
7, 2006).  The intent was to conform the regulation to Allen 
v. Brown, a U.S. Court of Appeals for Veterans Claims (Court) 
decision that clarified the circumstances under which a 
veteran may be compensated for an increase in the severity of 
an otherwise nonservice-connected condition caused by 
aggravation from a service-connected condition.  Any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice- 
connected disease or injury.  See 38 C.F.R. § 3.310 (2006).  
Although the RO did not consider this amendment, the veteran 
will not be prejudiced by the Board's consideration of this 
amendment in the first instance because it is codification of 
interpretation of existing law as set forth by the Court in 
Allen, supra.

As an initial matter, the Board finds the service medical 
records do not support onset of a low back disability during 
military service.  In his January 2004 notice of 
disagreement, the veteran stated he initially injured his 
back while lifting a power generator during military service.  
However, the veteran's service medical records are negative 
for any diagnosis of or treatment for a low back disability 
during military service, and his September 1985 service 
separation examination was negative for any disorder of the 
low back.  He also denied recurrent back pain on his 
concurrent report of medical history.  Likewise, while he was 
afforded medical board review for his left knee disability, 
no findings pertinent to his low back were made at that time.  

Nor may such a low back disability be presumed to have been 
incurred therein, as the veteran has no record of diagnosis 
of a presumptive disorder of the low back within a year of 
service separation.  A March 1986 VA medical examination was 
afforded him shortly after service separation, and at that 
time he did not report any current or past low back injuries, 
and none were diagnosed.  The preponderance of the evidence 
is thus against a finding of an in-service disease or injury 
of the low back.  

The Board next notes that the veteran has presented competent 
medical evidence of a current low back disability.  According 
to an April 2004 evaluation by a private physician, the 
veteran has degenerative spondylitic changes at L4-S1, 
resulting in mild lumbar stenosis.  These findings were 
verified by VA MRI report in August 2003.  As this evidence 
of a current low back disability is both rendered by 
competent medical experts and uncontradicted in the record, 
the Board accepts the findings of a current low back 
disability.  The question before the Board is thus whether 
such a disability was caused or aggravated by the veteran's 
left knee disability.  

The veteran first reported low back pain during an April 1998 
VA orthopedic examination, at which time he reported low back 
injuries following 1995 and 1997 on-the-job accidents.  Both 
injuries occurred while the veteran was operating a forklift 
at work.  Following his first injury, he was afforded a month 
of physical therapy, and stated an MRI revealed a bulging 
disc and degenerative changes.  He was also afforded physical 
therapy following his 1997 accident.  The final diagnosis at 
that time was lumbar low back pain at L4-5, rule out 
degenerative joint disease.  

A June 2003 VA clinical notation indicates the veteran sought 
treatment for low back pain following an accident in which he 
"slid down the stairs and did not fall."  No cause for this 
accident was noted.  A low back strain was diagnosed, and he 
was given medication and advised to attend physical therapy.  
A July 2003 X-ray identified a suspected herniated disc at 
L5-S1, but was negative for fracture or dislocation.  

In April 2004, the veteran was seen by a private physician 
for low back pain following an August 2003 fall off a porch.  
No cause, including a collapse of the veteran's left knee, 
was noted for this fall.  Degenerative spondylitic changes 
and mild spinal stenosis of the lumbosacral spine were 
diagnosed.  

After considering the totality of the evidence, the Board 
finds the preponderance of the evidence to be against service 
connection for a low back disability.  The Board notes first 
that the service medical records are negative for any in-
service disease or injury of the low back.  Although the 
veteran reported straining his low back lifting a generator 
during military service, he reported no low back disability 
on his service separation examination, and none was noted on 
subsequent VA examination.  Thus, any in-service low back 
injury was likely acute and transitory, without permanent 
residuals, as none were noted on service separation.  
Overall, the preponderance of the evidence is against the 
finding of a chronic low back disability with onset during 
active military service, and as none was diagnosed within a 
year thereafter, presumptive service connection is also not 
warranted.  

Considering next the veteran's claim of service connection 
secondary to his left knee disability, the Board notes the 
veteran's original reports of a low back injury followed on-
the-job accidents while operating a forklift.  No connection 
to his left knee disability was noted at that time, according 
to the April 1998 VA examination report.  Additionally, while 
low back injuries resulting from falls on stairs in June 2003 
and off a porch in August 2003 were noted, no report of left 
knee failure was noted at the time of initial treatment.  The 
only evidence in support of the claim of secondary service 
connection is the veteran's own contentions, made well after 
the initial injuries.  The Board finds these contentions, 
otherwise unsubstantiated in the record, to be insufficient 
to support his service connection claim.  Overall, the 
preponderance of the evidence is against a finding that the 
veteran's service-connected left knee disability caused or 
aggravated his low back disability.  

The veteran and his spouse have testified that his low back 
disability results from his service-connected left knee 
disability.  However, as laypersons, they are not capable of 
making medical conclusions, thus, their statements regarding 
causation are not competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  

In conclusion, the preponderance of the evidence is against 
the award of service connection for a low back disability, as 
such a disability was not diagnosed during active military 
service.  Additionally, the veteran has not demonstrated such 
a disability results from or is otherwise related to a 
service-connected disability.  As a preponderance of the 
evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

II. Increased rating - Patellofemoral syndrome of the left 
knee

The veteran seeks a disability rating in excess of 10 percent 
for his left knee disability.  Disability evaluations are 
based upon the average impairment of earning capacity as 
contemplated by the schedule for rating disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (West 2002).  However, where an increase 
in the level of a service-connected disability is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2006).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2006).  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

According to the most recent rating decision of record, the 
veteran's left knee disability has been rated under 
Diagnostic Code 5010, with a separate compensable rating 
awarded under Diagnostic Codes 5010-5257.  See 38 C.F.R. § 
4.27 (2006) (hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the specific basis for 
the evaluation assigned; the additional code is shown after a 
hyphen).  As entitlement to an increased rating for lateral 
instability will be decided below, Diagnostic Code 5257 will 
not be further discussed herein.  

Diagnostic Code 5010 contemplates traumatic arthritis.  
Traumatic arthritis is rated analogous to degenerative 
arthritis, under Diagnostic Code 5003.  Diagnostic Code 5003 
in turn states degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved, with a minimum rating of 10 percent to be 
assigned for each major joint affected.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2006).  

Limitation of motion of the knee is evaluated under 
Diagnostic Codes 5260 and 5261.  Under Diagnostic Code 5260, 
a 10 percent rating is assigned for flexion limited to 45 
degrees, a 20 percent rating is assigned for flexion limited 
to 30 degrees, and a 30 percent rating is assigned for 
flexion limited to 15 degrees.  Pursuant to Diagnostic Code 
5261, a 10 percent rating will be assigned for extension of 
the knee limited to 10 degrees, a 20 percent rating is 
assigned for extension limited to 15 degrees, a 30 percent 
rating for limitation to 20 degrees, and a 40 percent rating 
for limitation to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261 (2006).  

The Board also notes that on September 17, 2004, the VA 
General Counsel issued VAOPGCPREC 9-2004, which held that a 
veteran can receive separate ratings under Diagnostic Code 
5260 (limitation of flexion), and Diagnostic Code 5261 
(limitation of extension) for disability of the same joint.  

On receipt of the veteran's claim, he was afforded VA 
orthopedic examination in July 2003.  He noted the initial 
injury of his left knee occurred in 1978 during physical 
training in the service.  Since that time he had had several 
surgeries of the left knee, the most recent in 1992 or 1993.  
Recently, he had experienced pain, weakness, and stiffness of 
the left knee.  He also stated it gave way on occasion, and 
his pain increased with use.  He used a cane and a knee brace 
to aid ambulation.  On physical examination the veteran had a 
10cm scar across the medial aspect of the knee and an 8cm 
scar across the lateral aspect.  Mild atrophy of the left 
quadriceps was visible as compared to the right.  He was 
without heat, effusion, cysts, or erythema of the left knee.  
Extension was to 0 degrees, and flexion was to 90 degrees.  
Considerable crepitus was present with motion.  McMurray's 
and Drawer's tests were negative.  Moderate medial and 
lateral laxity was present, but the knee was grossly stable.  
X-rays of the left knee revealed mild to moderate 
degenerative joint disease, with slight narrowing of the 
joint space, with bony hypertrophic changes.  

Another VA orthopedic examination was afforded the veteran in 
January 2007.  He continued to complain of pain and 
"cracking" of his left knee, which limited his ability to 
walk or stand.  He used over-the-counter medication for his 
pain.  On physical examination the veteran wore a knee brace 
and used a cane, exhibiting a mildly antalgic gait.  His left 
knee displayed no warmth, erythema, edema, or instability.  
Muscle strength was 4/5 on the left, versus 5/5 on the right.  
Deep tendon reflexes were 2+ bilaterally.  Flexion was to 130 
degrees with reports of pain after 120 degrees, and extension 
was to 0 degrees, without pain.  Mild crepitus was present on 
palpation.  The examiner estimated that pain, lack of 
endurance, weakness, incoordination, and pain with repetitive 
use would result in an additional 5 degrees of lost of 
motion.  X-rays of the left knee revealed moderately advanced 
degenerative joint disease of the left knee.  

The veteran has also received regular VA outpatient treatment 
for his left knee disability since the initiation of this 
appeal.  Review of these records indicates the veteran has 
consistently reported pain of the left knee, especially with 
use.  He has also stated his pain worsens with cold weather.  
He was offered a course of physical therapy, but declined due 
to the distance from his home to the VA hospital.  He did 
report receiving some temporary pain relief with application 
of moist heat.  

At his April 2007 personal hearing, the veteran stated his 
left knee causes him considerable pain, especially with use, 
limiting his ability to work and perform other daily 
activities.  His wife was present at the hearing and 
concurred with the veteran's account.  

After considering the totality of the evidence, the Board 
finds a disability rating in excess of 10 percent for 
patellofemoral pain syndrome of the left knee, with 
degenerative changes, is not warranted.  According to the 
July 2003 and January 2007 VA examination reports, the 
veteran has no worse than flexion limited to 90 degrees, and 
extension limited to 0 degrees.  Neither finding supports a 
disability rating in excess of 10 degrees, based on the 
criteria noted above.  Additionally, a higher rating based on 
functional loss due to pain or due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45 is not warranted; according to the 
January 2007 VA examination report, the veteran's 
patellofemoral pain syndrome of the left knee results in no 
more than 5 degrees of additional limitation of motion due to 
such factors.  See DeLuca, supra.  Such limitation would 
result in flexion limited to 85 degrees and extension to 5 
degrees.  Regarding flexion, limitation to 45 degrees is 
required for a compensable rating, which has not been 
demonstrated.  Even rounding the veteran's limitation to 
extension to 10 degrees would not result in a higher rating, 
as the veteran has already been awarded a 10 percent rating 
for this disability.  

The Board is also aware that separate disability evaluations 
are available for scars that are poorly nourished, with 
repeated ulceration; are tender and painful on objective 
demonstration; or cause any limitation of function.  See 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding 
that evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology 
for one condition was not duplicative of or overlapping with 
the symptomatology" of the other condition); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800, 7803, 7804, 7805 (2006).  In 
the present case, the veteran has surgical scars of the left 
knee directly related to his service-connected disability.  
However, the VA examination reports described his scar as 
well-healed, with no ulceration or limitation of function 
noted.  Overall, no specific impairment has been directly 
attributed by a medical examiner to the veteran's surgical 
scars.  Accordingly, the preponderance of the evidence is 
against a separate disability rating at this time for the 
scars of the left knee.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service-
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's left knee disability has itself 
required no extended periods of hospitalization since the 
initiation of this appeal, and is not shown by the evidence 
to present marked interference with employment in and of 
itself, as the veteran is currently employed, albeit on a 
part-time basis.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted.  The veteran has not otherwise submitted evidence 
tending to show that his service-connected disability is 
unusual, or causes marked interference with work other than 
as contemplated within the schedular provisions discussed 
herein.

In conclusion, the preponderance of the evidence is against a 
disability rating in excess of 10 percent for the veteran's 
patellofemoral pain syndrome, status post-operative, with 
degenerative changes of the left knee.  As a preponderance of 
the evidence is against the award of an increased rating, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

III. Increased rating - Lateral and medial instability of the 
left knee

The veteran seeks a disability rating in excess of 10 percent 
for his instability of the left knee.  The general criteria 
for increased rating claims have been noted above.  

Lateral instability of the knee is rated under Diagnostic 
Code 5257.  Under this code, a 10 percent rating is warranted 
for slight impairment due to recurrent subluxation and/or 
lateral instability, a 20 percent rating is granted for 
moderate impairment, and a 30 percent rating is assigned when 
such impairment is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2006).  For the reasons to be discussed below, the 
Board finds an increased rating, to 20 percent, for the 
veteran's instability of the left knee is warranted.  

The relevant findings regarding the veteran's left knee have 
already been discussed above and need not be repeated here, 
except as where pertinent.  The Board notes first that on VA 
examination in July 2003, the examiner determined the veteran 
had moderate medial and lateral laxity of the knee, although 
it was grossly stable.  He also used a cane and knee brace to 
aid ambulation.  On VA examination in January 2007, the 
veteran was noted to walk with an antalgic gait, and again 
reported using a cane and knee brace to aid mobility.  Muscle 
strength was also reduced on the left.  Finally, at his April 
2007 personal hearing, the veteran stated his left knee 
buckles on a frequent basis.  After consideration of 
38 C.F.R. §§ 4.3 and 4.7, and in light of the above findings, 
the Board concludes a disability rating of 20 percent, for 
moderate instability and/or subluxation, is warranted.  

However, the Board also finds the preponderance of the 
evidence is against a disability rating in excess of 20 
percent for the veteran's lateral and medial instability.  
The July 2003 VA examination report described the veteran's 
instability as no worse than moderate, and the most recent VA 
examination report, of January 2007, was negative for any 
instability.  Additionally, while the veteran uses both a 
knee brace and cane to aid ambulation, the Board notes he is 
apparently able to walk on his own, and continues to work, 
albeit on a limited basis.  Overall, the preponderance of the 
evidence is against a disability rating in excess of 20 
percent for lateral instability and/or recurrent subluxation 
of the left knee.  The competent evidence of record does not 
support a finding of severe impairment, as would warrant a 30 
percent rating.  

The Board has also considered whether separate ratings would 
be available under the provisions of Diagnostic Codes 5258 
and 5259 as the veteran has undergone a meniscectomy in the 
past.  Under Diagnostic Code 5258, dislocation of the 
semilunar cartilage with frequent episodes of locking, pain 
and effusion into the joint is rated as 20 percent disabling.  
38 C.F.R. § 4.71a, Code 5258 (2006).  Under Diagnostic Code 
5259, removal of the semilunar cartilage, symptomatic, is 
rated as 10 percent disabling.  38 C.F.R. § 4.71a, Code 5259 
(2006).  Clearly, the veteran's pain has been contemplated in 
the current rating and a separate rating contemplating this 
symptomatology is prohibited.  Further, there is no objective 
evidence of frequent episodes of locking and effusion, and no 
evidence that there are any other symptoms associated with 
the meniscectomy that are not contemplated by the current 
rating, such as limitation of motion or lateral instability.  
As such, the veteran is not entitled to a separate rating 
under Diagnostic Code 5258 or Diagnostic Code 5259.  

In conclusion, the preponderance of the evidence supports a 
20 percent rating and no higher for the veteran's moderate 
lateral and medial instability secondary to his 
patellofemoral pain syndrome of the left knee.  As a 
preponderance of the evidence is against the award of an 
increased rating in excess of 20 percent, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  




ORDER

Entitlement to service connection for a low back disability, 
to include as secondary to a service-connected left knee 
disability, is denied.  

Entitlement to a disability rating in excess of 10 percent 
for patellofemoral pain syndrome of the left knee, status 
post-operative, with degenerative changes, is denied.  

Entitlement to a disability rating of 20 percent for lateral 
and medial instability due to patellofemoral pain syndrome of 
the left knee, status post-operative, with degenerative 
changes, is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  


REMAND

The veteran also seeks service connection for a cervical 
spine disability, and a TDIU.  These benefits were both 
denied within a December 2004 rating decision, and he was so 
informed that same month.  In January 2005, the veteran's 
representative submitted a written statement indicating 
"[The] veteran disagrees with the [December 2004] decision" 
and requesting it be "reviewed."  As this statement both 
expresses disagreement with the December 2004 rating 
decision, and was received within a year, the Board accepts 
it as a valid notice of disagreement.  However, a statement 
of the case on these issues has yet to be provided by the RO.  
The U.S. Court of Appeals for Veterans Claims (Court) held in 
Manlincon v. West [12 Vet. App. 238 (1999)], that, when a 
notice of disagreement has been timely filed, the Board 
should remand, rather than refer, the issue to the RO for the 
issuance of a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238 (1999); see also 38 U.S.C.A. § 7105(d)(1) 
(West 2002).  Hence, a remand by the Board is required in 
order to afford the veteran proper appellate procedural 
development on these issues.  Thereafter, the veteran must 
submit a timely substantive appeal in order for this issue to 
be perfected for appeal to the Board.  See 38 U.S.C.A. § 7105 
(West 2002).  

Accordingly, the case is REMANDED for the following action:

The RO should issue the veteran a 
statement of the case regarding the issues 
of entitlement to service connection for a 
cervical spine disability, and for a TDIU.  
This statement of the case should contain 
the pertinent laws and regulations 
concerning the issues on appeal.  Only if 
a timely substantive appeal is filed 
should these issues be returned to the 
Board.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate outcome of this case.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


